                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
WILLIAM T. ANTEPENKO, JR.,

                         Plaintiff,
      v.                                          Case No. 17-cv-1356-pp

LISA VAN PAY,

                        Defendant.
______________________________________________________________________________

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                (DKT NO. 28)
______________________________________________________________________________

      On December 12, 2018, the court granted the defendant’s motion to

dismiss this case and entered judgment. Dkt. Nos. 26, 27. About a week later,

the court received from the plaintiff this motion for reconsideration. Dkt. No.

28.

      Although the plaintiff does not cite a rule in support of his motion for

reconsideration, there are two rules that allow courts to re-visit previous

decisions. Federal Rule of Civil Procedure 59(e) says that within twenty-eight

days of the court entering judgment, a party may file a motion to alter or

amend that judgment. Rule 60(b) allows a court to grant relief from a final

judgment for a specific set of reasons, within a “reasonable time” after entry of

judgment.

      The plaintiff filed his motion six days after the court entered judgment,

so it was timely under Rule 59(e). “Rule 59(e) allows a court to alter or amend a

judgment only if the petitioner can demonstrate a manifest error of law or

present newly discovered evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494

(7th Cir. 2008) (citing Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th

                                        1
Cir. 2007)). Whether to grant a motion to amend judgment “is entrusted to the

sound judgment of the district court.” In re Prince, 85 F.3d 314, 324 (7th Cir.

1996).

         The plaintiff’s motion does not describe any new evidence that he has

discovered since the court entered the judgment. This means that, under Rule

59(e), he is entitled to relief only if he can demonstrate that the court’s rulings

constituted a manifest error of law. A “manifest error of law” “is not

demonstrated by the disappointment of the losing party. It is the ‘wholesale

disregard, misapplication, or failure to recognize controlling precedent.’” Oto v.

Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th Cir. 2000) (quoting Sedrak v.

Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)).

         The motion repeats the arguments the plaintiff made in his complaint

and response to the defendant’s summary judgment motion—he disagrees with

the court’s decision that the defendant was acting in compliance with a court

order. The plaintiff’s disagreement with the court’s decision is not sufficient to

demonstrate a manifest error of law. The court will deny the plaintiff’s motion

to the extent that it is a motion to alter or amend the judgment under Rule

59(e).

         Rule 60(b) allows a court to relieve a party from a final judgment for the

following reasons:

         (1)   mistake, inadvertence, surprise, or excusable neglect;
         (2)   newly discovered evidence that, with reasonable diligence,
               could not have been discovered in time to move for a new
               trial under Rule 59(b);
         (3)   fraud . . . , misrepresentation, or misconduct by an
               opposing party;
         (4)   the judgment is void;
         (5)   the judgment has been satisfied, released, or discharged;
               it is based on an earlier judgment that has been reversed
               or vacated; or applying it prospectively is no longer
               equitable; or
                                           2
      (6)    any other reason that justifies relief.

      Section 60(b)(1) allows a court to remedy its own mistakes. Mendez v.

Republic Bank, 725 F.3d 651, 660 (7th Cir. 2013). The plaintiff’s motion does

not demonstrate that the court made a mistake; it shows only that the plaintiff

disagrees with the court’s decision. The plaintiff has not presented newly

discovered evidence, so Rule 60(b)(2) does not afford him relief. He does not

allege that the defendants obtained the judgment by fraud, misrepresentation

or misconduct, so he is not entitled to relief under Rule 60(b)(3). The judgment

is not void, nor has it been satisfied, so subsections (b)(4) and (b)(5) are not

applicable. Finally, subsection (b)(6), the any other reason “catch-all category”

is limited to “extraordinary circumstances . . . .” Id. at 657 (quoting Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. 847, 863-64 (1988)). The plaintiff has

not described such extraordinary circumstances. The court will deny the

plaintiff’s motion for reconsideration to the extent that it is a motion for relief

from judgment under Rule 60(b).

      The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 28.

      Dated in Milwaukee, Wisconsin, this 24th day of January, 2019.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          3
